IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                 FILED
                                                            November 13, 2007
                               No. 06-30817
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk


ORLANDO CORDERO,

                                         Petitioner-Appellant,

v.

J.P. YOUNG;
MICHAEL B. MUKASEY,
U.S. Attorney General,

                                         Respondents-Appellees.




                Appeal from the United States District Court
                   for the Western District of Louisiana
                             No. 2:05-CV-1894




Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*


     Orlando Cordero, federal prisoner # 18357-004, appeals the dismissal of


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-30817

his 28 U.S.C. § 2241 petition in which he challenges the revocation of his parole.
Cordero argues that the delay between the time the parole violator warrant was
issued and his parole revocation violated his due process rights and caused him
prejudice. This argument is unavailing.
      The right to a revocation hearing does not accrue “until the warrant has
been executed and the parolee taken into custody.” United States v.Tippens, 39
F.3d 88, 90 (5th Cir. 1994). Once the United States Parole Commission executed
the warrant, Cordero was entitled to a revocation hearing within ninety days.
See 18 U.S.C. § 4214(c) (repealed Nov. 1, 2005). The warrant was issued on Oc-
tober 15, 1998, but was not executed until February 15, 2005. Thus Cordero’s
right to a revocation hearing did not accrue until the latter date, and the revoca-
tion hearing, held on April 6, 2005, was timely.
      Moreover, because Cordero’s parole was revoked based on his guilty plea
conviction for a violation of 21 U.S.C. § 846, he cannot demonstrate that his par-
ole would not have been revoked had the hearing been held earlier, and thus he
cannot demonstrate that the delay prejudiced his ability to contest the revoca-
tion. See Tippens, 39 F.3d 89-90.
      Cordero’s contention that his deportation from the United States terminat-
ed the Parole Commission’s jurisdiction is without merit, because deportation
does not terminate supervised release, so the Commission retained jurisdiction
over Cordero. See United States v. Brown, 54 F.3d 234, 237-39 (5th Cir. 1995).
Cordero’s parole began on July 13, 1992, with a full-term release date of Decem-
ber 13, 1998. Therefore, he was on parole, and subject to the Commission’s juris-
diction, when he committed the acts charged in the offense that led to his parole
revocation.
      Cordero’s challenge to his 1998 plea agreement is unavailing, because he
cannot show that a 28 U.S.C. § 2255 motion would have been inadequate or inef-
fective to address his claims. See Cox v. Warden, Fed. Detention Ctr., 911 F.2d
1111, 1113 (5th Cir.1990). And, because Cordero was required to file a § 2255

                                        2
                                  No. 06-30817

motion in the district where he was convicted (the Southern District of New
York), the Western District Court of Louisiana lacked jurisdiction to consider his
§ 2255 motion on the merits. See United States v. Weathersby, 958 F.2d 65, 66
(5th Cir.1992).
      AFFIRMED.




                                        3